I am in accord with the judgment of affirmance. I do not, however, subscribe to the proposition that "habit" has the force of evidence only in cases where there are no eye-witnesses and is inadmissible in cases where there are such witnesses to an accident. *Page 97 
The court or jury should be permitted to weigh it against the testimony of one or any number of witnesses. Surely, if it is to be regarded as having any evidentiary force at all, it should prevail against the testimony of a single discredited witness. I see no reason, if it is to be received in courts of law as evidence, why its application should be limited to cases in which there are no eye-witnesses.